        Case 2:15-md-02641-DGC Document 21419 Filed 01/24/20 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF ARIZONA



 IN RE: Bard IVC Filters Products Liability                    MDL NO. 2:15-md-02641-PHX-DGC
 Litigation

 This document relates to the cases listed on                    STIPULATION OF DISMISSAL
 the Exhibit attached hereto.                                       WITHOUT PREJUDICE



                      STIPULATION OF DISMISSAL WITHOUT PREJUDICE


        COME NOW, Plaintiffs whose cases are listed on Exhibit A attached hereto (“Plaintiffs”) and

Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Defendants”), file this Stipulation of

Dismissal without Prejudice, and in support thereof, respectfully show the Court as follows:

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs and Defendants hereby

stipulate to the dismissal of the cases listed on Exhibit A without prejudice to the re-filing of same. Plaintiffs

and Defendants further stipulate that they are to bear their own costs.

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs and Defendants hereby respectfully request

that the Court dismiss the cases listed on Exhibit A in their entirety without prejudice to the re-filing of

same and order that these parties are to bear their own costs.

Respectfully submitted this 24th day of January, 2020.


 s/Christopher K. Johnston                                s/Richard B. North, Jr.
 Christopher Kyle Johnson. Esq.                           Richard B. North, Jr.
 Law Offices of                                           richard.north@nelsonmullins.com
 Christopher K. Johnston                                  NELSON MULLINS RILEY &
 268 Ponce de León Ave., Ste. 1020                        SCARBOROUGH LLP
 San Juan, PR 00918                                       201 17th St. NW, Ste. 1700
 (844) 345-3784                                           Atlanta, GA 30363
 kyle@masstortslaw.com                                    P: 404.322.6000
                                                          F: 404.332.6397

 Attorneys for Plaintiffs                                 Attorneys for Defendants C. R. Bard, Inc. and
                                                          Bard Peripheral Vascular Inc.
                                                                                                                1
       Case 2:15-md-02641-DGC Document 21419 Filed 01/24/20 Page 2 of 4




                                     CERTIFICATE OF SERVICE


        I hereby certify that on January 24, 2020, I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the CM/ECF

participants registered to receive service in this MDL.



                                                                  s/Christopher K. Johnston
                                                                  Christopher Kyle Johnson. Esq




                                                                                                       2
Case 2:15-md-02641-DGC Document 21419 Filed 01/24/20 Page 3 of 4



                               EXHIBIT A

            Plaintiff's Name         Member Case Number


            Beverly Raye Allen-      2:18-cv-02415-DGC
            Brown
            Kirk Allred              2:19-cv-01410-DGC
            Diana M Angle            2:19-cv-01502-DGC
            Janet Baird              2:17-cv-03978-DGC
            Giles Bartosch           2:18-cv-00058-DGC
            Thomas Bateman           2:19-cv-01415-DGC
            Joseph Bell              2:18-cv-02411-DGC
            Kenneth Bird             2:17-cv-04153-DGC
            Samuel Dwayne Black      2:18-cv-02413-DGC
            Larry Carpenter          2:19-cv-03249-DGC
            Jason Chesla             2:19-cv-01406-DGC
            Samuel Cole              2:19-cv-01413-DGC
            Michael Corey            2:19-cv-01412-DGC
            Edith Cruz               2:18-cv-02432-DGC
            Kathy Douglas            2:17-cv-04536-DGC
            Loren Eleazer            2:19-cv-01411-DGC
            Jacqueline Freedman      2:19-cv-01404-DGC
            Gina Geary               2:19-cv-01503-DGC
            Barbara Gee              2:18-cv-02424-DGC
            Amanda Harvey            2:19-cv-01402-DGC
            Shonda Evette Haywood    2:18-cv-00603-DGC
            Carlton Hughes           2:19-cv-00884-DGC
            Steven Jackman           2:19-cv-01414-DGC
            Patrick Jamison          2:19-cv-01508-DGC
            Frances Jordan           2:19-cv-01403-DGC
            Alysia Kinner- Whatley   2:17-cv-04134-DGC
            Jean Lasecki             2:19-cv-01408-DGC
            Mary Lowe                2:19-cv-01505-DGC
            David MacEachern         2:17-cv-02497-DGC
            Linda Sue Maiden         2:19-cv-02690-DGC
            Claudete May             2:19-cv-01500-DGC
            Steven McKenzie          2:17-cv-04117-DGC
            Tanessa McKnight         2:18-cv-00070-DGC
            Tonia Michalski          2:18-cv-00600-DGC
            Danny Lee Moore          2:19-cv-01501-DGC
            Timothy L Morrison Jr    2:18-cv-02419-DGC
            James Nolin              2:19-cv-02269-DGC
            Charles Osbourn          2:17-cv-04132-DGC
Case 2:15-md-02641-DGC Document 21419 Filed 01/24/20 Page 4 of 4




            Pankaj Patel            2:19-cv-01506-DGC
            Willie Reed             2:19-cv-02271-DGC
            Luz Reyes               2:18-cv-02396-DGC
            Edward Robinson         2:18-cv-02433-DGC
            Rafael Severino         2:18-cv-02412-DGC
            Abdel Hameed Shehadeh   2:18-cv-00768-DGC
            William Tapinekis       2:19-cv-01509-DGC
            Joel Whyms              2:19-cv-01409-DGC
            Ashley Brown            2:19-cv-01499-DGC
            Shirley Lewis           2:19-cv-03250-DGC
            Carlos Martinez         2:18-cv-00595-DGC
            Janet Phillips          2:19-cv-01405-DGC
            Jimmy Phillips          2:19-cv-02270-DGC
            Lacharla Smith          2:19-cv-02268-DGC
            Holly James             2:19-cv-01510-DGC
